Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 25, 1970, convicting him of criminal possession of stolen property in the third degree, upon a guilty plea, and imposing sentence of a $500 fine, which was paid. Judgment reversed, on the law and in the interests of justice; motion to withdraw guilty plea granted; fine remitted; and case remanded to the County Court for further proceedings. Under the circumstances of this case, it was an improvident exercise of discretion to deny defendant’s motion to withdraw his plea of guilty, in the face of his protestation of innocence and his assertion that he was pleading guilty to avoid subjecting his sick wife to the pressure and strain of a trial. Martuscello, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.